     DEANNA L. FORBUSH (6646)
 1   COLLEEN E. MCCARTY (13186)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 3   (702) 262-6899 tel
     (702) 597-5503 fax
 4   dforbush@foxrothschild.com
     cmccarty@foxrothschild.com
 5   Attorneys for Defendant Western Best LLC
     d/b/a The Chicken Ranch
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     KIZZY BYARS, DANIELLE JAMES, as               Case No. 2:19-cv-01690-JCM-DJA
11   Individuals and On Behalf of Others Similarly
     Situated,
12                                                 STIPULATION AND ORDER TO
13                       Plaintiffs,               EXTEND DEADLINE TO RESPOND TO
                   v.                              COMPLAINT (FIRST REQUEST)
14
     WESTERN BEST LLC, a Nevada Limited
15   Liability Company doing business as THE
     CHICKEN RANCH; DOES I through X,
16
     inclusive, and ROE CORPORATIONS I
17   through X, inclusive,

18                        Defendants.

19

20          Pursuant to Local Rule IA 6-1, Defendant Western Best LLC, d/b/a The Chicken Ranch

21   (“Defendant”) and Plaintiffs Kizzy Byars, Danielle James, as individuals and on behalf of others

22   similarly situated (“Plaintiffs”), by and through their respective counsel, stipulate and agree

23   //

24   //

25   //

26   //

27   //

28
                                                    1
 1   to extend the deadline for Defendant to respond to Plaintiff’s Complaint to November 14, 2019.
 2   This is the first stipulation for extension of time to respond to the Complaint on file herein.
 3

 4    DATED this 7th day of November, 2019                 DATED this 7th day of November, 2019
 5    FOX ROTHSCHILD LLP                                   RYAN ALEXANDER, CHTD.
 6
      /s/ Deanna L. Forbush                                /s/ Ryan Alexander
 7    DEANNA L. FORBUSH (6646)                             RYAN ALEXANDER (10845)
      COLLEEN E. MCCARTY (13186)                           3017 West Charleston Blvd., Ste. 58
 8    1980 Festival Plaza Drive, #700                      Las Vegas, Nevada 89102
      Las Vegas, Nevada 89135                              Attorneys for Plaintiffs
 9    Attorneys for Defendant Western Best LLC
      d/b/a The Chicken Ranch
10

11

12

13

14                                                             IT IS SO ORDERED
15
                                                ____________________________________
16                                                         ________________________________
                                                DANIEL J. ALBREGTS
                                                           UNITED
                                                UNITED STATES      STATES DISTRICT
                                                                MAGISTRATE    JUDGEJUDGE
17
                                                         DATED: _______________________
                                                DATED: NOVEMBER  8, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                       2
